Title: To George Washington from Major General John Sullivan, 10 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Portsmouth Rhode Island 10 Aug. 1778
          
          The Count De-Estaing and myself were by Agreement to land our Forc[e]s here this
            Morning but I having received Intelligence early Yesterday Morning that the Enemy had
            abandoned the north End of the Island entirely in Consequence of the French Fleets
            coming up the River thought it best to push over without Loss of Time the whole of my
            Troops which accordingly was done—immediately after our
            landing a Fleet of 29 Sail, 8 or 10 of which appeared to be Vessells of Force were
            discovered standing into Newport under Eng. Colours—As
            the Wind was small & unfavourable the Count kept his Position but this Morning
            he got under Way with a fine Breeze, passed the Batteries at Newport and those which are
            below with all his Ships of the Line & went in Chace of the English Fleet—At 11
            oClock I had the Pleasure of seeing them fly before him.
          The Count has left three Frigates in the East Passage—It is out of my Power to inform
            You when we shall make the Attack on the Enemy as it is uncertain when the French Fleet
            will return and I think it necessary to wait their Arrival as their Troops are on
            b[o]ard. I have the Honor to be with much Respect, dear General, Your most obedt
            & very hble Servt
          
            Jno. Sullivan
          
        